EXHIBIT 10.1
FIRST LOAN MODIFICATION AGREEMENT
     This First Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of March 2, 2010, and is effective as of November 2, 2009, by
and between SILICON VALLEY BANK, a California corporation, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and SOUNDBITE
COMMUNICATIONS, INC., a Delaware corporation, with its principal executive
office located at 22 Crosby Drive, Bedford, Massachusetts 01730 (“Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 2, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of November 2, 2009 (as amended and affected, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   Borrower and Bank hereby agree to revise the Loan Agreement to reflect
their original intent regarding the delivery of annual audited financial
statements in order to allow Borrower and its accountants with appropriate time
to obtain and deliver its annual audited financial statements. Accordingly,
Borrower and Bank hereby agree that the Loan Agreement shall be amended by
deleting following text, appearing in Section 6.2(a) thereof:

“ (i) within five (5) days of filing with the Securities and Exchange
Commission, but in any event no later than forty-five (45) days after the last
day of its fiscal year, audited consolidated financial statements prepared under
GAAP on Form 10-K as filed with the Securities and Exchange Commission,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;”
and inserting in lieu thereof the following:
“ (i) within five (5) days of filing with the Securities and Exchange
Commission, but in any event no later than ninety (90) days after the last day
of its fiscal year, audited consolidated financial statements prepared under
GAAP on Form 10-K as filed with the Securities and Exchange Commission,

1



--------------------------------------------------------------------------------



 



consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;”

  2   The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.
5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of November 2, 2009 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.
6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

2



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the date first written
above.

                  BORROWER:   BANK:    
 
                SOUNDBITE COMMUNICATIONS, INC.   SILICON VALLEY BANK    
 
               
By:
  /s/ Robert C. Leahy
 
  By:   /s/ Thomas Kelly
 
   
 
  Name: Robert C. Leahy       Name: Thomas Kelly    
 
  Title: Chief Operating Officer and Chief Financial Officer       Title: Vice
President    

     The undersigned, SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION, a
Massachusetts corporation (“Guarantor”) hereby: (a) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (i) a certain
Unconditional Guaranty of the obligations of Borrower to Bank dated as of
November 2, 2009 (as amended, the “Guaranty”), and (ii) a certain Security
Agreement by Guarantor in favor of Bank dated as of November 2, 2009 (as
amended, the “Security Agreement” ); (b) acknowledges, confirms and agrees that
the Guaranty and Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith; and (c) acknowledges, confirms and agrees that the
obligations of Borrower to Bank under the Guaranty include, without limitation,
all Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

            SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION           By:   /s/
Robert C. Leahy         Name:   Robert C. Leahy        Title:   Chief Operating
Officer and Chief Financial Officer   

3



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
EXHIBIT D
COMPLIANCE CERTIFICATE

     
TO:       SILICON VALLEY BANK
  Date:                                         
FROM: SOUNDBITE COMMUNICATIONS, INC.
   

     The undersigned authorized officer of SoundBite Communications, Inc.
(“Borrower”) certifies in such capacity that under the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Compliance Certificate
  Within five (5) days of filing 10-Q with SEC, but no later than 45 days after
quarter end   Yes   No
 
       
Borrowing Base Certificate with A/R and A/P agings
  Monthly within 30 days, when Advances are outstanding or have been requested
under Section 2.1.1   Yes   No
 
       
Board Projections
  Annually and within 45 days of approval   Yes   No
 
       
10-Q
  Within five (5) days of filing with SEC, but no later than 45 days after
quarter end   Yes   No
 
       
8-K
  Within five (5) days of filing with SEC   Yes   No
 
       
10-K, together with an unqualified opinion
  Within five (5) days of filing with SEC, but no later than 90 days after year
end   Yes   No

                          Financial Covenant   Required     Actual     Complies
 
Maintain on a Quarterly Basis:
                       
Adjusted Quick Ratio
    2.0:1.0       ____:1.0     Yes    No
Minimum Quarterly Net Revenue
  $                      *   $                          Yes    No

4



--------------------------------------------------------------------------------



 



 

*   As set forth in Section 6.7(b) of the Agreement.

     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 

                  SoundBite Communications, Inc.   BANK USE ONLY    
 
               
 
      Received by:       
By:
         
 
authorized signer    
 
                 
Name:
               
 
 
 
  Date:        
Title:
         
 
   
 
               
 
      Verified:        
 
         
 
authorized signer      
 
      Date:        
 
         
 
   
 
                        Compliance Status:   Yes   No    

5



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                                         
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

I.   Adjusted Quick Ratio (Section 6.7(a))

                 
Required:
      2.0:1.0        
 
               
Actual:
            :1.0        
 
               
 
      No, not in compliance       Yes, in compliance
 
               

II.   Minimum Quarterly Net Revenue (Section 6.7(b))

                 
Required:
      Greater of $9,000,000.00, and 75% of Board-approved operating plan        
 
               
Actual:
      $                            
 
               
 
      No, not in compliance       Yes, in compliance
 
               

6